Seevers, J.
Tbe undisputed evidence shows the plaintiffs to be tbe owners of tbe legal title to tbe real estate in controversy. No equitable defense was pleaded. In an action at law, tbe legal title must prevail, and tbe court erred in directing tbe jury to find for tbe defendant. Page v. Cole, 6 Iowa, 153; Pendergast v. B. & M. R. R. Co., 53 Id., 326.
Tbe court must, we think, have made tbe erroneous ruling because of tbe prominence give on the trial to the question of forfeiture, and whether tbe same bad been waived. ¥e regard these questions as immaterial, in tbe absence of an equitable defense having been pleaded. Tbe defense of tbe statute of limitations is not insisted on in argument.
Reversed.